Citation Nr: 0842145	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive 
disorder with psychotic features (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1990.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially asserts that service connection is 
warranted for psychiatric disability because he has had 
chronic psychiatric problems since service.  In support, he 
points out that he was seen for complaints and treatment 
while on active duty and challenges the conclusion of the 
April 2006 VA examiner, who opined that the veteran's 
psychiatric disability was not related to service because 
there was no medical documentation of treatment for the 
condition between 1990 and 2005.

In an October 2006 statement, the veteran reported that he 
was awarded disability benefits from the Social Security 
Administration (SSA), in part due to his psychiatric 
disability.  To date, there is no indication that VA has 
attempted to associate the SSA records with the claims 
folder.  Because the SSA's decision and the records upon 
which the agency based its determination are apparently 
relevant to VA's adjudication of his claim, VA is obliged to 
attempt to obtain and consider those records in adjudicating 
this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As such, the Board has no discretion 
and must remand this claim.

The Board also finds that the April 2006 VA psychiatric 
examination is not adequate for rating purposes because the 
examiner based her conclusion on the absence of the medical 
records and did not take into consideration the veteran's 
report of a continuity of psychiatric symptomatology since 
service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly 
from the SSA, complete copies of any 
medical records related to a claim 
asserted by the veteran for disability 
benefits from that agency, as well as a 
copy of any disability determination 
made by SSA.  All attempts to fulfill 
this development should be documented 
in the claims file.  If the search for 
these records is negative, that should 
be noted and the veteran must be 
informed in writing.  

2.  After associating with the claims 
folder all pertinent outstanding 
records, the AMC must afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted and 
the report of examination should 
identify all psychiatric disabilities 
found to be present.  The examiner must 
opine whether it is at least as likely 
as not that any psychiatric disability 
found to be present is related to or 
had its onset during service.  In doing 
so, he or she must specifically 
acknowledge and take into consideration 
the veteran's report of a continuity of 
psychiatric symptoms since service.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then the RO should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

